The appellants failed to demonstrate the existence of a potentially meritorious defense to this action. Accordingly, the Supreme Court properly denied that branch of the defendants’ *618motion which was pursuant to CPLR 317 to vacate so much of the judgment of foreclosure and sale as was in favor of the plaintiff and against the appellants {see 393 Lefferts Partners, LLC v New York Ave. at Lefferts, LLC, 68 AD3d 976, 976-977 [2009]).
The Supreme Court also properly denied that branch of the defendants’ motion which was to set aside the foreclosure sale. A court may exercise its equitable powers to set aside a foreclosure sale only where fraud, collusion, mistake, or misconduct casts suspicion on the fairness of the sale {see Debcon Fin. Servs., Inc. v 83-17 Broadway Corp., 61 AD3d 712, 713 [2009]). Here, the appellants failed to establish the presence of any of these elements. Moreover, the Supreme Court properly determined that the price at which the appellants’ properties were sold was not so low as to shock the conscience of the court {see Guardian Loan Co. v Early, 47 NY2d 515, 521 [1979]).
The defendants’ remaining contentions are either without merit or not properly before this Court. Angiolillo, J.P., Dickerson, Hall and Austin, JJ., concur.